Citation Nr: 1000384	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-31 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected fusion of the right fifth finger. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1984 to 
September 2004.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
fusion of right fifth finger and assigned an initial 
disability rating of 10 percent.  The claim was before the 
Board in January 2009, and was remanded for further 
development.  It has since returned to the Board for 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, another 
remand is required to ensure due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claims so that she is afforded every possible consideration.

The Veteran is seeking an initial disability rating in excess 
of 10 percent for fusion of the right fifth finger.  VA 
regulation provides for a 20 percent rating for amputation of 
the finger with metacarpal resection, where more than one 
half of the bone is lost.  38 C.F.R. §4.71, Diagnostic Code 
(DC) 5156 (2009).  In her January 2005 notice of 
disagreement, the Veteran argues that her finger disability 
should be rated as an amputation because "a large percentage 
of the bone was removed."

In January 2009, the Board remanded the case to afford the 
Veteran a VA examination in order to determine whether the 
extent of bone loss in the finger satisfies the criteria for 
a 20 percent rating under DC 5156.  The examiner was 
requested to answer the question, "Does the Veteran's right 
fifth finger disability meet the criteria for amputation 
(i.e., metacarpal resection with more than one-half of bone 
lost, or without metacarpal resection at the proximal 
interphalangeal joint)?"  The record reflects that the 
examiner conducted a thorough examination, including x-rays, 
of both of the Veteran's hands.  In his response, the 
examiner opined that the Veteran's disability "was less 
likely as not (50/50 probability) permanently aggravated by 
fracture of right fifth finger."  He stated that she did not 
have overall loss of function in her right hand because of 
her disability.  During the course of the examination, the 
examiner noted that there is no actual amputation of a digit 
or part of a digit; however, he did not discuss the extent of 
bone loss due to past surgeries, as requested.  

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, the VA 
examiner failed to answer the question posed to him, and 
consequently the medical evidence of record is insufficient 
for the Board to properly evaluate the extent of the 
Veteran's disability.  Therefore, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.	Return the claims folder to the VA provider who 
examined the Veteran's hands in July 2009, with 
instructions to review the record and answer 
the following question: 

Does the Veteran's right fifth finger 
disability meet the criteria for 
amputation (i.e., metacarpal resection 
with more than one-half of bone lost, 
or without metacarpal resection at the 
proximal interphalangeal joint)?

A complete rationale is requested for any 
opinion expressed.  

If that examiner is unavailable, or determines 
that the requested opinion cannot be provided 
without an examination, the Veteran should be 
scheduled for an appropriate examination and 
the claims folder forwarded to the examiner.  
Based on the examination and review of the 
record, the requested opinion should be 
provided.  

2.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issue on appeal.  If any claim 
remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and her representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

